MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-14-0811-CR

                  EX PARTE JESSICA NICOLE MAUCK, Appellant


   Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1342193-A).


TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 27th day of August 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final order signed by
             the trial court on September 4, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             order contains no reversible error. Accordingly, the Court
             affirms the trial court’s order.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered August 27, 2015.

             Panel consists of Justices Jennings, Bland, and Brown.
             Opinion delivered by Justice Jennings.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT